Exhibit 10.22

 

SNAP INC.

2020 BONUS PROGRAM

 

Overview

This Snap Inc. (the “Company”) 2020 Bonus Program (the “Program”) is effective
as of January 1, 2020 (the “Effective Date”). The Program is designed to
motivate, retain, and reward Company employees through corporate
performance-based incentive compensation objectives from the Effective Date
through December 31, 2020 (the “Performance Period”).

To be eligible to earn and receive a bonus under the Program, individuals must
be employed by the Company during the Performance Period and designated for
participation by the Compensation Committee of the Company’s Board of Directors
(the “Committee”) and be employed by the Company on the Payment Date (as defined
below) (each a “Participant”). The Program will be administered by the
Committee.

The Program is designed to award a bonus payment (each a “Bonus”) for
performance during the Performance Period to Participants based in part on the
level of achievement by the Company of certain Company-wide objectives and key
results (the “Corporate OKRs”).

Program Objectives

The Program is intended to encourage and reward the achievement of Corporate
OKRs and the contributions and efforts of the Participants.

Determination of Program Objectives

The Corporate OKRs will be approved by the Committee. Each Corporate OKR
category will be assigned a relative weighting by the Committee based on
recommendations by the Chief Executive Officer, reflecting its importance to the
achievement of the Company’s key results during the Performance Period. The
Committee may adjust the weighting of the Corporate OKRs in its sole discretion
at any time.

Program Bonus Targets

Under the Program, each Participant is eligible to earn a Bonus in an amount up
to a specified percentage of his or her annual base salary that is earned in
2020, with such percentage based in part on the position such Participant holds
with the Company (the “Bonus Target”). Under the Program, the Bonus Targets are
up to 100% of a Participant’s 2020 base salary.

Determining the Bonus Payments

The Company will determine the level of achievement of Corporate OKRs shortly
after the end of the Performance Period.

 

•

Corporate OKRs: The Committee will determine, after receiving and considering
any analyses and recommendations from management, the degree to which the
Corporate OKRs have been met, expressed as a percentage of the Corporate OKRs
achieved, taking into consideration the weighting assigned to each Corporate
OKR. Based on the percentage of Corporate OKRs achieved, the Committee will then
determine the final aggregate bonus pool under the Program for all Participants
(the “Bonus Pool”).

 

 

•

Adjustment of Bonus Targets: Bonus Target levels for Participants will be
adjusted based on the level of achievement of Corporate OKRs as determined by
the Committee. The Committee also has the right, in its sole discretion, to
adjust the Bonus Target level for any Participant upward in the event of
over-achievement of the Corporate OKRs as determined by the Committee. 

 

 

•

Determination of Bonus Payments: The actual Bonus earned by a Participant is
based on the Participant’s (1) level of contribution to the achievement of the
Corporate OKRs and (2) Bonus Target. There is no set

1

 

--------------------------------------------------------------------------------

Exhibit 10.22

 

 

formula for determining the amount of the Bonus earned based on the achievement
of Corporate OKRs. Rather, the Committee will exercise its discretion in
determining the amount of the Bonus actually earned, which determination will be
final and binding.

In making its determination, the Committee will consider the recommendations
made by the Chief Executive Officer. In addition, the Committee may also take
into account the achievement of publicly announced targets, strategic goals,
cross-functional teamwork and collaboration, and unforeseen changes in the
economy.

Timing of Bonus Payments

Payment of Bonuses earned under the Program is expected to occur in the first
quarter of 2021 following the conclusion of the Performance Period as determined
by the Committee in its sole discretion (the “Payment Date”). Any Bonuses earned
by Participants will be paid in cash or shares of Snap Inc. Class A common stock
granted under the Snap Inc. 2017 Equity Incentive Plan at the Company’s
discretion. A Participant must be employed by the Company on the Payment Date to
earn any Bonus. In the event that a Participant terminates employment or service
with the Company for any reason prior to the Payment Date, the Participant will
forfeit his or her right to payment of any Bonus.

 

Miscellaneous Provisions

Participation in the Program will not alter Participant’s at-will employment,
and such employment may be terminated at any time for any reason, with or
without cause, and with or without prior notice. Nothing in this Program will be
construed to be a guarantee that any Participant will receive all or part of a
Bonus or to imply a contract between the Company and any Participant.

This Program supersedes and replaces all prior incentive and bonus plans of the
Company. The Committee may amend or terminate this Program at any time, with or
without notice. The Committee may likewise terminate an individual’s
participation in the Program at any time, with or without notice. Further, the
Committee may modify the Corporate OKRs, the Bonus Targets, ot the weighting of
the Corporate OKRs at any time.

Any Bonuses paid under this Program will be subject to recoupment in accordance
with The Dodd–Frank Wall Street Reform and Consumer Protection Act and any
implementing regulations thereunder, any clawback policy adopted by the Company,
or as is otherwise required by applicable law.

It is intended that the Program and any Bonuses granted and paid under the
Program be exempt from the requirements of Section 409A of the Internal Revenue
Code of 1986, as amended, and the Committee will interpret and administer the
Program accordingly.

The Program will be interpreted in accordance with California law without
reference to conflicts of law principles.

2

 